I*H5W¥
                                 ELECTRONIC RECORD




COA#       03-14-00300-CR                         OFFENSE:       29.03


           Gini Lee Taylor v. The State of
STYLE:     Texas                                  COUNTY:        Bell

COA DISPOSITION:        AFFIRMED                  TRIAL COURT:   27th District Court


DATE: 10/14/14                     Publish: NO    TCCASE#:       71987




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Gini Lee Taylor v. The State of Texas

         APP£LLAA/T\<>                Petition
                                                      CCA#:
                                                                   m**i*
                                                      CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:       OzloLS'Uzo/r                              SIGNED:                          PC:

JUDGE:        WJ^f ^^f^t-^
                   U*                                 PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:



                                                                            ELECTRONIC RECORD